United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 2, 2003
                _____________________________________
                                                          Charles R. Fulbruge III
                             No. 02-41318                         Clerk
                _____________________________________


                      VAUGHN STEPHEN AYRES, JR.

                                            Plaintiff - Appellee


                                 v.

                CITY OF BEAUMONT; MICHAEL B. BERTRAND

                                            Defendants - Appellants




         __________________________________________________

            Appeal from the United States District Court
                  For the Eastern District of Texas
                            (1:00-CV-560)
         __________________________________________________



Before DAVIS, JONES and BENAVIDES, Circuit Judges

PER CURIAM:*

     There was no legally sufficient evidentiary basis for a

reasonable jury to have found in favor of Vaughn Stephen Ayres,

Jr. (“Ayres”)on any of his claims.    Therefore, we reverse the

district court’s judgment in favor of Ayres and render judgment

in favor of the City of Beaumont (“City”) and Michael Bertrand

(“Bertrand”).

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Ayres failed to make out a 42 U.S.C. § 1983 claim against

Bertrand and the City for violating his constitutional right to a

name-clearing hearing following his suspension from the Beaumont

Fire Department.   To make out a claim for denial of a name-

clearing hearing under § 1983, an employee must prove:

          that he was discharged, that defamatory
          charges were made against him in connection
          with the discharge, that the charges were
          false, that no meaningful public hearing was
          conducted pre-discharge, that the charges
          were made public, that he requested a hearing
          in which to clear his name, and that request
          was denied.
Rosenstein v. City of Dallas, 876 F.2d 392, 395-96 (5th Cir.

1989) (internal citations omitted.    Ayres was not discharged from

his position with the Fire Department; therefore, there was no

legally sufficient evidentiary basis for a reasonable jury to

have found in favor of Ayres on this claim.

     “A city performing a governmental function is immune from

suit on the torts of its officers, agent and employees” except as

waived by the Texas Tort Claims Act. Dallas v. Moreau, 718 S.W.2d
776 (Tex. App. - Corpus Christi 1986, writ ref’d).    Ayres sued

Bertrand for defamation in his official capacity, so both

Bertrand and the City enjoy immunity. Brandon V. Hall, 469 U.S.
464 (1985) (A suit against an individual in his official capacity

is a suit against the city.).

     Ayres had no cause of action for breach of the    Collective

Bargaining Agreement.   Ayres claimed breach of contract, but did

                                -2-
not follow the union’s grievance procedures.   An employee may be

allowed to sue an employer directly for breach of contract, but

only in cases where “the employee can prove that the union as

bargaining agent breached its duty of fair representation in its

handling of the employee’s grievance.” Vaca v. Sipes, 386 U.S.
171, 186 (1967).   Ayres did not prove that the union breached its

duty of fair representation with regard to his contract claims,

so he is foreclosed from suing Bertrand and the City.



     REVERSED and RENDERED.




                                -3-